Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 and 06/24/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the through via " in its body .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al, US 20190096817 A1 .
Pertaining to claim 1, Yu teaches ( see fig.2G or 7G for example) A device comprising:
an interconnect structure(see para 0010) over a first semiconductor substrate[101/103 combined], the interconnect structure comprising a plurality of first conductive pads[111/115 combined];
a first dielectric layer[137] over the interconnect structure;
a plurality of bond pad vias[135] within the first dielectric layer[137], wherein the plurality of bond pad vias[135] couple to corresponding ones of the plurality of first conductive pads[111/115 combined];
a first bonding layer[211] over the first dielectric layer[137]; and
a plurality of first bond pads [205] within the first bonding layer[211], each first bond pad of the plurality of first bond pads[205] comprising:
a first barrier layer[201] extending along sidewalls of the first bonding layer[211] and on the plurality of bond pad vias[135]; and a first conductive material(see para 0051) over the first barrier layer[201], wherein the first barrier layer[201] extends between corresponding ones of the plurality of bond pad vias[235] and the first conductive material[205 see material from para 0051).
Pertaining to claim 3, Yu teaches ( see fig.2G or 7G for example) The device of claim 1, further comprising a first molding [129] compound adjacent the first semiconductor substrate[101/103 combined], the interconnect structure, and the first dielectric layer[137].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,10-11,16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No.11,264,343 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in U.S. Patent No.11,264,343 B2 teaches the scope of the claim limitations of application 17/673,953 being examined.
 Regarding claims 1-2, the scope of claim 1 in patent number 11,264,343 B2 teaches claims 1 and 2 limitations of the instant application number 17/673,953.
Regarding claims 10-11, the scope of claim 9 in patent number 11,264,343 B2 teaches claim 10-11 limitations of the instant application number 17/673,953.
Regarding claims 16-17, the scope of claim 16 in patent number 11,264,343 B2 teaches claim 10-17  limitations of the instant application number 17/673,953.

Claims 3-4,13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 and 2 of U.S. Patent No. 11,264,343 B2  in view of Yu et al, US 20190096817 A1.
 Regarding claims 3, the scope of claim 9 in patent number 11,264,343 B2 teaches claim 3 except the  limitations of having a first molding compound adjacent the first semiconductor substrate, the interconnect structure, and the first dielectric layer.
However, in the same field of endeavor , Yu teaches a first molding [129] compound adjacent the first semiconductor substrate[101/103 combined], the interconnect structure, and the first dielectric layer[137].In view of Yu , it would have been obvious to one of ordinary skill in the art to have a molding around a semiconductor device for protection of the device from outside interference.
Regarding claims 4, the scope of claim 9 in patent number 11,264,343 B2 in view of Yu teaches claim 4 limitations wherein patent number 11,264,343 B2  further comprising a die structure, the die structure comprising:
a second semiconductor substrate;
a second bonding layer; and
a plurality of second bond pads bonded directly to corresponding ones of the plurality of first bond pads.
Regarding claims 13, the scope of claim 9 in patent number 11,264,343 B2 teaches claim 13 except the  limitations of the device of claim 10, wherein a width of the first bond pad vias is less than a width of the corresponding first bond pads.
However, in the same field of endeavor , Yu teaches wherein a width of the first bond pad vias [135] is less than a width of the corresponding first bond pads[111/115 combined]. In view of Yu , it would have been obvious to one of ordinary skill in the art to choose a width  of a certain layer compared to another since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum sizes or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.
Allowable Subject Matter
Claim5-9,14-15,18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819